Vacate and Affirm and Opinion Filed December 3, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00560-CR

                            PATRICK LEE BULLOCK, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81610-2013

                               MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Fillmore and Stoddart
                                 Opinion by Chief Justice Wright

         Patrick Lee Bullock appeals following his convictions on four counts of sexual assault of

a child. In a single issue, appellant contends the trial court erred in signing judgments of

conviction for three counts of indecency with a child and one count of sexual performance by a

child.

         In an eight-count indictment, appellant was charged with four counts of sexual assault of

a child (Counts I, II, III, and IV), three counts of indecency with a child (Counts V, VI, VII), and

one count of sexual performance by a child (Count VIII).            See TEX. PENAL CODE ANN.

§§ 21.11(a), 22.011(a)(2), 43.25(b) (West 2011). At the plea hearing, the State abandoned
Counts V, VI, VII, and VIII in exchange for appellant’s guilty pleas to Counts I through IV, and

entered into no agreement with appellant as to punishment. Appellant waived a jury and pleaded

guilty to Counts I through IV, and went “open” to the trial court for punishment. During the

punishment hearing, the trial court heard testimony from several witnesses, including appellant.

The trial court found appellant guilty of the four counts of sexual assault of a child and assessed

punishment at fifteen years’ imprisonment.

        Appellant does not complain about the trial court’s sexual assault convictions. In his sole

issue, appellant asserts the trial court erred in signing judgments of conviction for Counts V, VI,

VII, and VIII because the State abandoned those charges as part of an open plea agreement. The

State did not file a brief in the appeal.

        The record of the guilty plea hearing clearly shows the trial court accepted the State’s

abandonment of Counts V through VIII as a condition of appellant’s guilty plea to Counts I

through IV and the agreement to allow the court to assess punishment. No plea was entered on

Counts V through VIII, no evidence was presented, and no findings of guilt were made. Thus,

the trial court erred in entering judgments of conviction on Counts V through VIII. We sustain

appellant’s issue.

        We vacate the trial court’s judgments of conviction on Counts V through VIII. We

affirm the trial court’s judgment on Counts I through IV.

Do Not Publish
TEX. R. APP. P. 47
140560F.U05

 
                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE




                                                ‐2‐ 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


PATRICK LEE BULLOCK, Appellant                     Appeal from the 199th Judicial District
                                                   Court of Collin County, Texas (Tr.Ct.No.
No. 05-14-00560-CR       V.                        199-81610-2013).
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Stoddart participating.



       Based on the Court’s opinion of this date, we VACATE the trial court’s judgments for
Counts V through VIII.

       We AFFIRM the trial court’s judgment for Counts I through IV.




       Judgment entered December 3, 2015.



 
 
 




                                            ‐3‐